

117 HRES 515 IH: Honoring NASA suppliers for the work they are doing on the Artemis missions.
U.S. House of Representatives
2021-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 515IN THE HOUSE OF REPRESENTATIVESJune 30, 2021Mrs. Lesko (for herself, Mr. Rutherford, Mrs. Murphy of Florida, Mr. Crist, Mr. C. Scott Franklin of Florida, Mr. Diaz-Balart, Ms. Salazar, Ms. Granger, Mr. Williams of Texas, Mr. Burgess, Mr. Buck, Mr. O'Halleran, Mr. Gosar, Mr. Westerman, Mr. Obernolte, Mr. Peters, Mr. Long, Mrs. Miller of West Virginia, Mr. McKinley, Mr. Wittman, Mr. Guest, Mr. Fitzgerald, Mr. Grothman, Mr. Wilson of South Carolina, Mr. Cole, Mrs. Bice of Oklahoma, Mr. Cartwright, Ms. Herrell, Mr. Gibbs, Mr. Ryan, Mr. Case, Mrs. Bustos, Mrs. Hinson, Mr. Graves of Louisiana, Mr. Moolenaar, Ms. Titus, Ms. Malliotakis, Mr. Katko, Ms. DelBene, Mr. Newhouse, Mr. Fleischmann, Mr. DesJarlais, Mrs. Harshbarger, Mr. Curtis, Mrs. Trahan, Mr. Bentz, Mr. Davidson, and Mrs. Fischbach) submitted the following resolution; which was referred to the Committee on Science, Space, and TechnologyRESOLUTIONHonoring NASA suppliers for the work they are doing on the Artemis missions.Whereas NASA missions are critical to the United States national economy, fueling new industries and technologies, supporting job growth, and furthering the demand for a highly skilled workforce;Whereas NASA suppliers are continuing America’s journey of discovery by developing space technologies and building the next-generation spacecraft and ground systems operations to facilitate missions into deep space;Whereas all 50 States have NASA suppliers making a contribution to the success of NASA’s Artemis program by working to establish a sustainable human presence at the Moon, and will send the first woman and next man back to the Moon;Whereas NASA suppliers have generated more than $64,300,000,000 in total economic output during fiscal year 2019;Whereas NASA suppliers have supported more than 312,000 jobs nationwide contributing to the work on the Orion, the SLS rocket, and the lunar spaceport at Kennedy Space Center;Whereas NASA suppliers have generated an estimated $7,000,000,000 in Federal, State, and local taxes throughout the United States;Whereas thousands of NASA suppliers will serve communities through their work by supplying critical and necessary skills contributing to the success between science, robotics, and human exploration that is necessary for progress; andWhereas NASA suppliers work with and help advance our world-leading space exploration program, through using small businesses and creating local jobs: Now, therefore, be itThat the House of Representatives honors NASA suppliers for the work they are doing on the Artemis missions.